Title: To George Washington from Major General John Sullivan, 16 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence Septemr [16]th 1778
          
          This Day affords nothing new—I have been Honoured with your Excellenceys favor of the 13th Instant—I am well Convinced that the Enemy will Evacuate Newyork both by your Excys Letters and Every other Circumstance; Some persons who have Lately been Releasd from that City Declare that the Enemy are Laying up no forage and are Selling the wood on hand at half price: than which nothing can be better Evidence of an Intended Departure—My opinion is that they have not in Contemplation an Attack upon the Grand Army if they had General Gray with four or five thousd of their best Troops would not be Sent & kept this way to Plunder &ca as to General Clintons Returning it is Easy to be Accounted for he at first Expected to have the Honor of Relieving Rhode Island but being too Late he Returned to take off his army & knowing that no further attempt could be made on Rhode Island without an additional French Fleet, he Left Gray to Ravage the Coast while he brought on the Rest of the Force. Lord Howes Hovering about the East End of Long Island Shows that their Fleet is to be made up there—where they may Either try for Boston & the French Fleet or Evacuate America altogether I rather Incline to think the former Though Reason Should point out to them the Latter. I have made Every preparation in my power to oppose their Designs (but my numbers are Small) I Inclose your Excellencey a List of officers in Colo. Henlys Regt who have Received no Commissions with the Date they Say their Commissions ought to bear Colo. Henly can Satisfy your Excy on this point the officers are Earnest for their Commissions—General Glover Desires me to mention to your Excellencey That he Lost a Horse in the Action of the 29th of August & to know whether he may Expect pay Some other officers are in the Same Situation. I have often heard that This is Customary in the British Army & I find by the orderly Book of General Clinton That after the Battle of monmouth he Called for Returns of Horses killed in Action That they might be paid by the Quarter master which Confirms me in opinion that it is a Settled Rule with them—I am told it is So in all other Armies but dont know Enough of their Regulations to Say it is or is not So Sure I am that nothing can be more Reasonable—I must beg your Excellencey as the Clouds Seem to gather in this Quarter to permit General Green to Remain with me if the affairs of the Grand Army will permit: otherwise I would not wish it though his

            

            absence would be most Sensibly felt by me—a midshipman of one of the British Frigates which was Burned at Rhode Island Deserted he Commanded the Sailors Battery in the Siege; & was in the Action of the 29th. he Says that their Loss was nearly the Same as Reported & adds that Pigott is in Arrest for misconduct on the 29th in Suffering Some Regts to be cut to pieces without giving them proper Support he Says the 22d 43 & 38 of the British are Ruined. I have heard the Report of Pigots arrest from various other Quarters but can Scarcely credit it as he continues to write me & answer the Letters I Send Respecting prisoners &c. The Deserter was taken master of a Ship from Newbury & (as he Says) forced into their Service he has a wife at Newburey Port.
          In my Letter to Congress of the 31 Instant I forgot to mention the Gallant behaviour of Major Tousard of the marquis De La Fayettes Family; who in taking a Field piece from the Enemy gave the most Striking proofs of his Bravery he Lost his Right Arm in the Attempt & has born his Loss with the most Heroic Fortitude—your Excellencey will please to make Such mention of him to Congress as you Shall think proper. I with pleasure Inform your Excellencey that Such has been the unwearied pains of Doctr Tillotson & his Surgeons that our wounded are in the most promising Situation: from upward of a hundred & Forty wounds many of which were through the Body head &c. not five will in all probability Die many who were Even Shot through the Breast are now walking about & all in a fair way of Recovery. I have the honor to be my Dear General yours most Sincerely
          
            Jno. Sullivan
          
        